Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8 and 13, the closest prior art, Tang et al. (WO 2020/229587), discloses a system and method for determining correction parameters for PET imaging devices, comprising providing a plurality of blocks, each of the plurality of blocks comprising a plurality of rows, each of the plurality of rows comprising a plurality of actual detectors (Fig 1): acquiring a plurality of lines of response (LORs) by scanning a normalization phantom utilizing the PET scanner, each respective LOR of the plurality of LORs associated with an actual detector of the plurality of actual detectors; obtaining, utilizing one or more processors, a plurality of actual counts by: extracting a plurality of LORs subsets from the plurality of LORs, each of the plurality of LORs subsets associated with a respective actual detector of the plurality of actual detectors; and counting a number of elements in each LORs subset of the plurality of LORs subsets (see details of Figs 6-7), utilizing the one or more processors, a count profile for the plurality of actual detectors, the count profile associated with the plurality of actual counts; estimating, utilizing the one or more processors, a plurality of virtual counts associated with a plurality of virtual detectors based on the count profile; and applying, utilizing the one or more processors, a normalization process on the plurality of blocks based on the plurality of actual counts and the plurality of virtual counts (see details of para 0074-0092).  
However, the prior art fails to disclose or suggest, in combination with the other claimed elements or steps, wherein the system and/or method further comprises the step of providing each of the plurality of rows comprising a plurality of actual detectors and an unused area comprising a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884